Citation Nr: 0513181	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
prior to January 1, 1996.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




REMAND

The veteran had active military service from August 1985 to 
July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that requires some explanation.  On July 
22, 1986, the veteran requested service connection for the 
residuals of a left leg amputation, and additionally 
requested assignment of a total disability rating on the 
basis of unemployability.  By an August 12, 1986, rating 
decision, the regional office (RO) granted service connection 
for amputation of the left leg, assigning an evaluation of 60 
percent.  The rating decision also denied entitlement to 
TDIU, finding that the evidence of record did not show that 
the veteran was unable to engage in some type of 
substantially gainful employment.  The record shows that 
while the veteran was informed that service connection for 
the left leg amputation was granted, he was not informed that 
his claim of entitlement to TDIU was denied.  Thereafter, the 
veteran, in a statement received in June 1987, inquired as to 
the status of an application for vocational rehabilitation 
training assistance, noting that he had been unable to engage 
in any employment due to the amputation of his left leg.  He 
indicated that companies would not hire him because of the 
loss of his left leg.

On March 11, 1998, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation based on 
Unemployability.  By a March 1998 rating action, the RO 
granted entitlement to a TDIU, assigning an effective date of 
March 11, 1998.  Although the veteran was provided with a 
copy of the March 1998 rating decision in June 1998, as well 
as with notice of his appellate rights with respect thereto, 
he did not address the effective date for the TDIU until more 
than one year following the June 1998 notice.  Thus, the 
March 1998 rating decision became final.  See 38 U.S.C.A. § 
7105.  

In December 2003, the Board remanded the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to an effective date earlier than March 11, 1998, 
for the grant of TDIU for additional development to include, 
but not limited to, providing the veteran with the law and 
regulations pertaining to the establishment of effective 
dates, as well as notice of the version of 38 C.F.R. § 3.156 
in effect since August 29, 2001.  

Thereafter, by a September 2004 rating action, the RO 
determined that clear and unmistakable error existed in the 
March 1998 rating decision.  The RO assigned an effective 
date of January 1, 1996 for the grant of TDIU.  Because the 
RO has now determined that there was clear and unmistakable 
error in the March 1998 rating decision, the question of 
finality of the March 1998 decision is no longer before the 
Board.  (The RO determined that the veteran's claim for TDIU 
had remained open since July 1986 and that it was clear and 
unmistakable error in March 1998 for the RO not to have 
recognized this.)  Consequently, the issue before the Board 
is now the question of whether TDIU should be assigned 
earlier than January 1, 1996, based on the July 1986 claim.

Given that the question now before the Board is a factual 
one, namely whether the veteran was unemployable prior to 
January 1, 1996, due to service-connected amputation of the 
left leg, the Board finds that additional evidentiary 
development is required.  

When the veteran submitted a claim in December 1996, he 
identified Reynold's Army Hospital at Fort Sill, Oklahoma, as 
the place where he had received treatment.  However, when the 
RO requested records, the only records provided by Fort Sill 
were ones prepared in May 1996 related to hepatitis.  
Vocational rehabilitation records show training at a 
vocational technical school in 1987 and 1988, and employment 
thereafter until April 1990 when the veteran was terminated 
from a job because of a dispute with a supervisor.  The 
records also show that the veteran was employed in August 
1991 when a telephone conversation with him revealed a belief 
that his disabilities did not interfere with his job.  
Despite these notations reflecting employment, there is no 
indication when the veteran was last employed except in his 
March 1998 claim showing employment at an automotive repair 
business until 1995.  Additionally, there is no medical 
evidence of record reflecting the severity of his amputation 
residuals prior to January 1996.  In order to obtain such 
information, further evidentiary development is required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
asked to provide specific dates of 
employment beyond what he gave the RO in 
March 1998.  He should also be asked to 
provide consent to release information so 
that more information can be obtained 
from former employers such as was 
submitted in March 1998 from Bob's Tires 
on a VA Form 21-4192.  

2.  The veteran should be asked to 
specify all places of treatment or 
evaluation for his left lower extremity 
amputation from July 1986 to January 
1996.  Necessary forms for consent for 
release of information should be obtained 
and the RO should seek to obtain records 
from all sources of treatment identified 
by the veteran, including any additional 
records that might be maintained at Fort 
Sill, Oklahoma.  The veteran should be 
given opportunity to submit any records 
that the RO is unable to obtain.  He 
should be specifically instructed to 
submit all pertinent records in his 
possession.

3.  After obtaining all records regarding 
employment and treatment, the RO should 
re-adjudicate the question of entitlement 
to TDIU prior to January 1, 1996.  If the 
benefit sought is not granted, a 
supplemental statement of the case should 
be prepared.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).





